Count 2 of the amended complaint alleges that plaintiff (appellant) was upon a "pavement or platform" erected by defendant for the use of its patrons at its station, where plaintiff was for the purpose of taking passage on one of its trains, and that defendant by and through its agents or servants negligently ran its locomotive or train against plaintiff, causing the injuries alleged in the complaint.
Count 3 is to the same general effect, but differed in this respect: It is alleged that defendant's pavement or platform was erected for use of its "patrons or invitees"; that "a portion of defendant's train overlapped or projected over the edge of said platform" where plaintiff "had gone" for the purpose of becoming a passenger on defendant's train. The defense was stated in a number of special pleas, all designed to charge contributory negligence. Demurrers to these pleas were overruled, whereupon plaintiff took a nonsuit with appeal as provided by the statute.
Plea A, to consider it in the first place, denies that plaintiff was "a passenger on the train by which he was struck" or that "he was endeavoring to board said train," all which, obviously is no denial of the allegation that plaintiff was on the platform or had gone there for the purpose of taking passage. Looking to the complaint, plaintiff may have been entitled to protection as a passenger though he was neither a "passenger on the train" nor was "endeavoring to board said train." If, in proper time and place, he was waiting to take a train, he was entitled to protection as a passenger. Widener v. A. G. S., 194 Ala. 124, 69 So. 558; L.  N. v. Glascow,179 Ala. 251, 60 So. 103. So the denials in question may be laid out of view. The complaint, as the brief discloses, proceeded upon the theory of right and responsibility stated in Campbell v. Yazoo  M. V. R. Co., 95 Miss. 309, 48 So. 618, 21 Ann. Cas. 1179. The complaint itself is not so clear to that point. If the complaint intends to describe the place where plaintiff was as a platform raised so as clearly to define that part of the defendant's premises on which passengers were expected or permitted to go or be — we do not intend to deny that the proper waiting place might be otherwise delimited — then the law of Campbell v. Railroad, supra, should be applied. The opinion in that case follows the language of the New York Court of Appeals in Archer v. Railroad, 106 N.Y. 589, 13 N.E. 318, where it was held, and correctly so, we do not doubt, that a passenger has the right to act upon the "assumption that every necessary and reasonable precaution would be taken to make the platform safe, that he had a right to regard the platform as a safe and proper place, and that to bring, without notice, a train at such a speed up to a station and into the neighborhood of outgoing and incoming passengers, and so near a platform provided for them as to sweep a portion of it, was negligence." But the complaint, as heretofore stated, described the place where plaintiff was as a "pavement or platform" without more.
The plea describes the place, consistently with the complaint, though in different language, as being "between the tracks of the defendant at the station * * * a distance of, to wit, 15 feet between said tracks," which "space between said tracks," paved, it is conceded, "was used by the public generally in traveling on foot with safety," and the further effect of the plea is to allege that plaintiff walked so near to the western track, *Page 194 
upon which there was a moving train, that he was struck when he could have walked at a safe distance from said western track, and the allegation is that this constituted contributory negligence on the part of plaintiff; this last allegation being sufficient as against any stated ground of demurrer. In the situation thus shown, plaintiff was chargeable with contributory negligence. In his surroundings, as they appear in the pleadings, there was nothing to assure or even intimate safety in the place where plaintiff was, and his act in walking there was negligent. Williford v. Atlantic Coast Line (Ala. Sup.) 113 So. 44;1 A. G. S. v. Bell, 200 Ala. 562, 76 So. 920. The plea, then, as for any ground of demurrer taken against it, was a good plea. So of plea B. Plea D is the same, in substance, though somewhat elaborated. This plea also denies that plaintiff was a passenger, and alleges that he was leaving the defendant's station and had gone from the cement platform. These matters, of course, did not detract from the plea. Plea E adds that plaintiff neither stopped, nor looked, nor listened for the approach of any train. Plea F is virtually the same as E, excepting that it omits the stop, look, and listen formula.
There were other special pleas, viz. F, G, H, and I, none of them differing from those stated above in any matter that would affect the decision of the questions presented on this appeal.
Plea J invoked specially the stop, look, and listen doctrine. In the situation alleged in the complaint it was plaintiff's duty to look and listen, and, if necessary, to stop, before going so near the track as to be stricken by a passing train. Failing this, he was guilty of contributory negligence.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.
1 216 Ala. 309.